Citation Nr: 1437983	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1973 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the Veteran did not specifically indicate in his January 2010 VA Form 9 that he wished to appeal the issue of entitlement to service connection for hearing loss.  However, a Decision Review Officer heard testimony on that issue at the March 2010 hearing.  The RO also continued to adjudicate the issue in a June 2010 supplemental statement of the case (SSOC) and subsequently certified the issue on appeal to the Board.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to an increased evaluation for hearing loss.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the issue of entitlement to service connection for hearing loss is on appeal.

The Board also notes that the Veteran's appeal originally included a claim for service connection for hypertension.  However, in a November 2009 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation effective from February 13, 2009.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are also not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As such, no further consideration is necessary.  

In his January 2010 substantive appeal, the Veteran requested a hearing before the Board in connection with his claim; however, he later withdrew this request in a July 2011 statement.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R § 20.704(e).  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file does reveal additional VA medical records dated from May 2009 to June 2014 that the RO did not consider.  However, the Veteran's representative submitted an August 2014 waiver of the RO's initial consideration of the evidence.  Therefore, the Board may proceed with adjudication.  38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has not been shown to have current hearing loss for VA purposes.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is not 40 decibels or greater; the auditory thresholds for at least three of these frequencies are not 26 decibels or greater; and, speech recognition scores using the Maryland CNC Test are not less than 94 percent.


CONCLUSION OF LAW

Hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in March 2009, prior to the initial decision on the claim in June 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the March 2009 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  While the Veteran has identified private treatment records relating to his heart condition, he has not identified any private audiological treatment records.  

The Veteran was also afforded a VA examination in connection with his claim for service connection in May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on an audiological examination.  The examiner reported all findings needed to determine whether the Veteran has current hearing loss under VA standards.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to Veteran's claim for service connection of hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the issue of service connection for a heart condition is being remanded for further development, to include attempts to obtain additional treatment records and a new VA examination.  However, none of that development will affect the matters being denied herein, as it is not relevant to the issue of whether the appellant has hearing loss at a level considered a disability for VA purposes.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

The Veteran has claimed that he currently has hearing loss due to in-service noise exposure.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  Specifically, the evidence does not show that he has hearing loss as defined by VA regulations at any time.  See 38 C.F.R. § 3.385.

In May 2009, the appellant underwent a VA audiological examination and was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
10
10
10
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  As such, the findings of the May 2009 VA examination show that the Veteran did not meet the VA standards for a current diagnosis of hearing loss for disability purposes.

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the Veteran has not identified the existence of any such evidence.  Furthermore, the Veteran has not alleged that his hearing has worsened since last examined in May 2009.  

The Board notes that there are VA treatment records noting a positive screening for hearing loss in the review of symptoms in January 2010, January 2011, February 2011, and January 2013.  However, there are no audiological findings documented in those records, nor is there any indication that the Veteran's hearing acuity worsened since May 2009.  Indeed, he was not referred for any follow-up audiological testing or treatment.  

In summary, no evidence of record establishes the existence of hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  In other words, there is no evidence showing that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran manifests a hearing loss disability for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board finds that he is not entitled to service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

VA treatment records dated in January 2014 refer to December 2013 emergency room treatment for chest pain and list an assessment of coronary atherosclerosis and congestive heart failure.  According to the Veteran's history as recorded in the VA treatment records, the Veteran had a carotid artery duplex scan and coronary artery bypass graft the next day at the Good Samaritan Hospital in Kearney, Nebraska.  Following this December 2013 treatment, VA treatment records show that the Veteran receives cardiac care outside the VA system with Dr. S.D.D. of Platte Valley Medical Group in Kearney, Nebraska (initials used to protect privacy).  Therefore, remand is necessary to obtain any outstanding private treatment records.   

In addition, at the time of the June 2010 VA examination, the Veteran was not diagnosed with any heart disorder other than hypertension.  The VA examiner requested a current echocardiogram and opinion by a cardiologist.  The cardiologist noted the March 2008 decreased left ventricular systolic function with a return to normal left ventricular function in April 2008 and attributed the decreased left ventricular function to an inflammatory reaction.  However, as discussed above, the Veteran appears to have a diagnosis of coronary atherosclerosis and congestive heart failure.  Therefore, an additional VA examination is needed to determine the nature and etiology of any heart disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cardiovascular disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from the Good Samaritan Hospital for treatment in December 2013 and from Dr. S.D.D. of the Platte Valley Medical Group for treatment since December 2013.  

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Lincoln VAMC, Grand Island CBOC, and Holdrege CBOC. 

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should identify all current heart disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should consider the June 1975 in-service treatment for chest pain and the VA treatment records dated in January 2014 noting coronary atherosclerosis and congestive heart failure.  

The examiner should also opine as to whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


